EXHIBIT 10.5.2
(CONTRACT FORM) [w64771w6477106.gif]

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT 1. Contract ID
Code            Page i            of Pages l 0003 Apr 30, 2008 NTIA9110-8-38133
6. Issued By Code F600 1201 7. Administered By (If other than Item 6) Code
DOC/NOAA/AGO STAFF OFFICE & EXTFRNAL CLIENTS, AD SEE BLOCK 6 1305 EAST WEST
HIGHWAY, RM 7601 SILVER SPRING, MD 20910 SHARON BALILEA 301-713-0839 199 8. Name
and Address of Contractor (No, Street, County, and Zip Code) (X) 9A. Amendment
of Solicitation No. NEUSTAR, INC. 46000 CENTER OAK PLAZA            Vendor ID:
00000190 DUNS: 112403295 9B. Date (See item 11) STERLING VA 201666593 CAGE:
3DXC3 X 10A. Modification of Contract/Order No. DG1335-08-CN-0002 Oct 18, 2007
Code Facility Code 11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS The
above numbered solicitaion is amended as set forth in item 14. The hour and date
specified for receipt of Offers is extended is not extended. Offers must
acknowledge receipt of this amendment prior So the hour and date specified in
the solicitation or as amended, by one of the following methods: (a) By
completing items 8 and 15. and returning            copies of the amendment;
(b) By acknowledging receipt of this amendment on each copy of the offer
submitted; or (c) By separate letter or telegram which includes a reference to
the solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDG MENT TO BE
RECEIVED AT THE PUCE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER, if by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and date specified. 12. Accounting and Appropriation Data (if required)
See Schedule $US 0.00 13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF
CONTRACT/ORDERS. it modifies the contract/order no. as desdribed in item 14
(x) A. This change order is issued pursuant to: (Specify authority) The changes
set forth in item 14 are made in the Contract Order No. in item 10A. Tha above
numbered Contract/Order is modified to reflect the administrative changes (such
as changes in paying office, appropriation date, etc.) Set fourth item 14.
pursuant to the authority of FAR 43.103 (b) C            This supplemental
agreement is entered into pursuant to authority of: x            D. D. Other
(Specify type of modification and authority) FAR Part 33.104 e. important:
ORTANT: Contractor :x is not            is required to sign this document and
return copies to the issuing office. 14 Description of Amendment/Modification
(Organized by UCF section heading solicitation/contract subject matter where
feasible.) The purpose of this modification is to lift the “stop performance”
issued in Modification 0002 while corrective action to the GAO protest was being
taken. Neustar is to continue performance on this contract. DG1335-08-CN-OO02.
Except as provided herein, all terms and. conditions of the document refrenced
in item 9A or 10A. as heretofore changed, remains unchanged and in full force
and effect. 15A. Name and Title of Signer (Type or Print) 16 A. Name and title
of Contracting Officer (Type or Print) SHARON BALILEA 301-713-0839 199
CONTRACTING OFFICER sharon balilea@noaa.gov 15B. Contract offeror 15C - Date
Signed 16B. United Slates of America 16C, Date Signed April 30, 2008 Apr 30,
2008 (Siqnature of person (Signature of Contracting Officer) authorized to sign)
NSN 7540-01-152-8070 30-105 STANDARD FORM 30 (REV 10-83) PREVIOUS EDITIONS
UNUSABLE            CUSTOMER COPY            Prescribed by GSA FAR (48 CFR)
53.243

 



--------------------------------------------------------------------------------



 



(CONTRACT FORM) [w64771w6477107.gif]

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT 1. CONTRACT ID
CODE            PAGE OF pages 1 0004 May 27, 2008 6 ISSUED
BY            CODE            ADMINISTERED BY (If other than Item 6) CODE
DOC/NOAA/AGO
STAFF OFFICE & EXTERNAL CLIENTS, AD 1305 EAST WEST HIGHWAY, EM 7501 SILVER
SPRING, MD 20910
SHARON BALILEA 301.713.0633 X 199 B. NAME AND ADDRESS OF CONTRACTOR (No, street;
county, State and ZIP Code) 9A. AMENDMENT OF SOLICITATION NO. NEUSTAR. INC.
Vendor ID: 00000190 46000 CENTER OAK PLAZA DUNS: 112403295 STERLING VA 201666593
CAGE: 3DXC3 9B DATED (SEE ITEM 11) 10A, MODIFICATION’ OF CONTRACT/ORDER NO. X
JOB DATED (SEE ITEM 13) Oct. 18. 2007 code facility code 11. THIS ITEM ONLY
APPLIES TO AMENDMENTS OF SOLICITATIONS The above numbered solicitation is
amended as set forth in lten14. The hour and date specified for receipt of
Offers is extended is not extended. Offers must acknowledge receipt of this
amendment prior to the hour and date specified in the solicitation or as amended
, by one of the following methods: (a) By completing items and 15, and returning
(copies of the amendment; (b) By acknowledging receipt of the amendment on each
copy of the offer submitted: or (c) By separate letter or telegram which
includes a reference to the solicitation and amendment numbers. FAILURE OF YOUR
ACKNOWLEDGEMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT Of OFFERS
PRIOR TO THE HOUR AND DATE SPECFIED MAY RESULT IN REJECTION OF YOUR OFFER If by
virtue of this amendment your desire to change an offer already submitted such
change may be made by telegram or letter provided each telegram or letter makes
reference to the solicitation and this dmendment. and is received prior to the
opening hour and date specified. 12 ACOUNTING AND APPROPIRATION DATA (if
required See schedule $US 0.00 I3.THIS ITEM ONLY APPLIES TO MODIFICATION OF
CONTRACTS/ORDERS. IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14..
CHECK ONE A. THIS CHANGE ORDER IS ISSUED PURSUANT TO (Specify authority) THE
CHANGES SET FORTH ITEM 14 ARE MADE IN THE CONRACT ORDER NO. IN ITEM 10A.
B            THE ABOVE. NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE
ADMINISTRATlVE CHANGES (such as changes in paying office. appropriation date,
etc. ! SET FORTH IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR4.103(b). t”
Triii£t*f’i.LMENTw A^ft£EMfNy!f)EK:rW?rp5TrTTOSuANTV(5AJTH<iRiri’Of D___L’THEiR
I’ipi^:^- “./Y”:;.1!”,^1 ::-r’in.’i ;:f k/ af.T^crr^y"1 FAR Part 33.104 E.
IMPORTANT            HT- fnnrurtnr            Rj ic. rtn(( T i”; fpqyir»r) t”
fifj’n t^jt r|orl.«"lc‘11 anH rofufn            ropi*^ tn th° i«;<-i img orTir^
H.DeSCRIPTiONOrAMHhRMf-Nr.’H&DiflCA’nONl            Oirj(ii’:i-j-r.1!)yt,ff
i«rfDJi )jfuifinij-i, rrKWirjgsoSu’!r,-fi’jiv<oii;rc;t( s:i/jal rai,-rri’,’
nlmi.-fnisibS:.) The purpose of this modification is to suspend performance on
this contract: .as provided in FAR Part 33.104 due to receipt o£ GAD pfscest of
the award. txtspt .1; prowdeti fcrein. ill termi i;id curaiiuom u- the documeni
referenced in Iwm 9A etr 10A. si hw«ofors chingsd,  5;emsin-, onffiangcd and in
‘^11 lorce jnrt pSpcr } 1 j(\, M.*iME iVfsD TITLE Of ‘iiOMER            i Type
or rra;:,; I6A-MAME AMD IITIE OF CDtsTP.ACTtriG OFFICER fjypeu; (,r~;l A)
,        , . /? v xi//)///i/j ryfks!/ S SHARON BALI LEA, Contracting Office-”
mm? t-^n6wU. (^OiA^^l#eu#( L^V^L^ charon.bal :i 1 fia^noaa .gov ^H lNSb\i ! : xo
i JhitWl jfi            IMl UhlTFD STATES WA^rKir A . DATE SIGNED i 1 3t DA’! E
1 1, -N; ij May 29, 2008 29 may 08 (Signature of person authorized to sign)
ijiwriu^i’i/fCufiiiatSiii/C’.’^:;1‘, nsn 75-01-01-152-8070 STANDARD FORM 30
(rev.10-83) Previous edition unusable            Prescribed by GSA FAR (48 CFR)
53.243.

 